              Case 2:20-cv-00739-JAD-BNW Document 34 Filed 06/09/21 Page 1 of 3




 1                                   UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Solomon Coleman,                                           Case No.: 2:20-cv-00739-JAD-BNW

 4              Plaintiff

 5 v.                                                        Order Granting Motion to Set Aside
                                                            Dismissal Order, Reopening Case, and
 6 Las Vegas Metropolitan Police Department,                   Reinstating Motion to Dismiss
   et al.,
 7                                                                      [ECF Nos. 28, 29]
           Defendants
 8

 9             This court granted defendants’ motion to dismiss and entered judgment in favor of the

10 defendants after plaintiff’s counsel failed—despite two extensions of time—to oppose it. 1

11 Plaintiff moves to set aside that judgment and to have the court consider his late-filed response.

12 Rule 60(b)(1) allows a court to “relieve a party or its legal representative from a final judgment,

13 order, or proceeding” based on “mistake, inadvertence, surprise, or excusable neglect.” 2 Plaintiff

14 argues that his counsel’s absent-mindedness constitutes excusable neglect. 3 Defendants, having

15 garnered a swift and near-effortless dismissal, implore the court to deny the request. 4

16             To determine whether neglect is excusable, the court considers “at least four factors”

17 known as the Pioneer-Briones factors: “(1) the danger of prejudice to the opposing party; (2) the

18 length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and

19

20

21
     1
         ECF No. 26 (minutes).
22   2
         Fed. R. Civ. P. 60(b)(1).
23   3
         ECF Nos. 28, 29.
     4
         ECF No. 30.
             Case 2:20-cv-00739-JAD-BNW Document 34 Filed 06/09/21 Page 2 of 3




 1 (4) whether the movant acted in good faith.” 5 Plaintiff argues that all four of the Pioneer-

 2 Briones factors weigh in favor of granting him relief from the dismissal order. He stresses that

 3 the delay was minimal—he moved to reopen the case within three weeks of having blown the

 4 twice-enlarged deadline to respond to the motion to dismiss. He claims that the error was made

 5 in good faith: “his attention was regrettably diverted from the important tasks at hand due to

 6 family obligations that required travel out of town,” and then the motion slipped his mind

 7 entirely. 6 Regardless, he contends, his oversight had minimal impact on the proceedings and

 8 caused no prejudice to the defendants. 7 Defendants respond that the delay is more significant

 9 because of the prior deadline extensions, and plaintiff’s counsel should have realized his mistake

10 much earlier. 8 In reply, plaintiff notes that his blundering attorney has since been replaced. 9

11 Although these excuses are thin, I find that the plaintiff has shown that the Pioneer-Briones

12 factors weigh slightly in favor of finding excusable neglect to set aside the dismissal order. But I

13 caution that, in light of the history of this case, further missteps will not be overlooked or so

14 freely excused.

15            IT IS THEREFORE ORDERED that the motions to set aside the dismissal order and

16 judgment [ECF Nos. 28, 29] are GRANTED. The minute order granting the motion to dismiss

17 [ECF No. 26] and the resulting judgment [ECF No. 27] are SET ASIDE and VACATED.

18

19

20
     5
     Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009) (quoting Bateman v. U.S. Postal
21 Serv., 231 F.3d 1220, 1223 (9th Cir. 2000)).
   6
     ECF No. 29 at 4.
22 7
     Id. at 6.
23   8
         ECF No. 30 at 6.
     9
         ECF No. 33.

                                                      2
         Case 2:20-cv-00739-JAD-BNW Document 34 Filed 06/09/21 Page 3 of 3




 1        IT IS FURTHER ORDERED THAT the Clerk of Court is directed to:

 2            •   REOPEN this case;

 3            •   REACTIVATE the motion to dismiss [ECF No. 10]; and

 4            •   FILE plaintiff’s response thereto [ECF No. 29-1].

 5        IT IS FURTHER ORDERED that defendants have 10 days to file a reply in support of

 6 the motion to dismiss [ECF No. 10].

 7                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 8                                                        Dated: June 9, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
